Case 1:17-cv-08223-PKC Document 69-1 Filed 01/04/19 Page 1 of 20

o 1)

o 4
oe ee TE

 

Apollo Global Management
Expense Review -- Preliminary Results

September 16, 2013

Fe TRTEDT 5 ab De pe a Oa : = : 4 " : ¥ " 7 Hee Td : : " 7 oT “ . cab 1: “eb IE. Tend wR Se
7 bs, iF 7

ea ar <3 aay ay rity ay wy ey dl rh . eH / irr amy oe a

 

FOIA CONFIDENTIAL TREATMENT REQUESTED BY APOLLO APOLLO 00001298
Case 1:17-cv-08223-PKC Document 69-1 Filed 01/04/19 Page 2 of 20

Overview

=. . 1

TT te tae . :

» On August 29, 2012, Apollo engaged Paul, Welss to assist 1n a review of its expense
allocations and procedures.

*» Paul, Weiss 1n turn engaged PricewaterhouseCoopers (“PwC”) in October 2012 to assist
in providing this advice, including, among other things, T&E spending.

* PwC reviewed all travel and expense reports for 101 Apollo employees with the greatest
T&E expenditures between 1/1/2011 through 3/15/2013.

PwC analyzed T&E reports comprising more than 80,000 expenditures, totaling
approximately $39 million

» As part ofits review, Apollo asked approximately 300 current employees in PE, Credit,
Marketing, Finance, and Legal to review the accuracy of their own T&E reports from
January 1, 2011 through April 30, 2013, and to note any corrections or adjustments
required. These reports comprised 173,217 expenditures totaling $46,276,493.05.

* The T&E review led us to identify one employee — Mohammed (“Ali”) Rashid whose
expenditures warranted more in-depth review.

* Asarcsult, Paul, Weiss engaged BDO Consulting to conduct a forensic analysis of
Rashid’s expenses from January 2010 to June 20132.

sso ee 1 = - os . eae Ee - oot _ FL rc73rs -Fr - yy _.
.

5 TaAT Fo. ¥ ees 3 TATA. oa m vd . * 3 “s ea ee . 7 yur , . T 3 2005 SE PUT Pees cara ays Tyee a DT OR ay A Tea On OY CRO EB OAT A yct SETA rr ry .
crate or = Poe oe a Oe . - Pee ped Foe og Te Fs - ose Po eb Ty oye a wi B 1 ! Tr wt - 1 4 * q i i 1 Fu tos F = ig fF: ta ro now i i 7" aw f Ty Eo + af at # mh? et Fan os i ai fn Bait ‘ woe
re cual. vi frist Rou mUcr, ¥¥ } RPE) ff AeA rrison bat POA CAO DEEN PLAT PICA MIN! HIS DTepayb et Gy APOE COCs a RAL, MAN ACTEM po

FOIA CONFIDENTIAL TREATMENT REQUESTED BY APOLLO APOLLO 00001299
Case 1:17-cv-08223-PKC Document 69-1 Filed 01/04/19 Page 3 of 20

1. Employee T&E Review

wea leer ee Lae te GMT TTR ret Se TP Pet ee TL Pa ee Pra eT td ade EP rarer eer) abe Le Beer he ra The ee pr rea Se hee a eT ear aoe teeta Eee rn tee ra aS re aha ot aa Pte tae rae Jet rT toe ae rar a eT rd pe Da Pra el tah Pes Te Pe ee at aa ae aS eT .

SRT oa

» As part of the T&E Review, 173,217 expenditures were reviewed for the time period
1/1/11-3/31/13. Of the 173,217 expenditures reviewed, 6,838 cntrics, or 3.95%, were
reallocated.

*» In dollar terms, the 173,217 expenditures reviewed totaled $46,276,493.05. Of the
$46,276,493.05 of expenditures reviewed, $689,730, or 1.49%, were reallocated.

“hr ak
dyer?
F BE
e

Apollo is in the process of making accounting adjustments based on the results
obtained to date from the T&E review.

® Certain limited reviews are continuing, which we expect to yield some additional
adjustments. We will continue to update you on the progress of our work.

, 5 TAT a “y ee a “TATA. wal qT) vod . * % Ff “ Toe ae Y A ee SAT OIG YT EA ROKR AE FG G7 A Pra 2a Pe PES eo TIT. a ee rT Joe TORT SF of hF : TR TTR er
- we 7 = , ~ =o . —_ rc-F =p-™ Cael 7 ee a ea “ . oT ge ye tee et 7 =~ ts -" d ” vai I 1 7 d a a4 3 . a : I 7 ope 1 o. ' ] “" Es “he! t 1 “ i - a is ' a 1 Ag _ . L q t : . . rr
re cual. vi rites, RUPRIT Cr. ¥¥ } PALO a LeSrrison bat POUA COUNT ELIS AP EE AL, DRICA PBA ADD Re (i PLS bei AY APO ECOG A OAL MUAN ACG WM EB e

Por _ —-

FOIA CONFIDENTIAL TREATMENT REQUESTED BY APOLLO APOLLO 00001300
Case 1:17-cv-08223-PKC Document 69-1 Filed 01/04/19 Page 4 of 20

1. Employee T&E Review

PRELIMINARY RESULTS AS OF SEPTEMBER 12, 2013

rere Lae te Gah TTR pet Sere TN Dee TL Pa ete Pra eT ae Parra eer) aa en Le Ber Ghat Tle bee pe ea See la ee Te a ae

 

Expense Type

Airfare $ 450,652 $(302,986) % (125,888) 5 8,549
Hotel and Lodging 133,533 (83,739) (53,475) (6/4)
Meals and Client Entertainment 120,282 (96,427) (23,960) (7/62)
Taxi and Limousine 86,138 (47,554) (24 924) (16,390)
Board Meeting expense (159,150) 1//,569 (18,655) (37)
Other 08. 226 (24. — (23. 410) ae -”

 

 

 

* $689,730 in expenses will be reallocated from AGM;

* $377,544 1n expenses will be reallocated to Funds managed by AGM;

*« $270,312 in expenses will be reallocated to Portfolio Companies;

* $19,514 In expenses will be reallocated to employees as personal expenses;

* $22,360 (the difference between AGM net profit and net loss to Funds, Portfolio
Companies and personal expenses) remains under review

TR ta Pear ee are eS re ala Rat Peete tte ran Pe rd te are rare aT rTP pe DU Pa el Stale ea rar a ee las Se ae PR RT eee be ere er Le PE ee Rete Ga os ere La

' “epee ae a Bae ee ea a a a eee oe ba Pa a ae ae Pat Ra te a ef Cae acre Ra ea aa er ea a Pb Vea te ee SP ea boa et ta eT Pa Re a ba ea a ea eb oe ae Ra De SD ae eee Ba ee a Ce PRP ea te ee re OR RD ee Da ae te Ra ae baba rd fe ge ba a a ee a a fe Ga abe a eee eT

say VIR TTY rick

w.ss OF a 3 A ee ae eu gen Ela WE py eee cue = F “ : 77 17k mys TR OVVIT TS, gee yy OT ‘4 A Ah “SFT ACCA
rau. ¥¥ CISS, HUAI ye. WY harion & Garrison LilP PROLA CONT ELSENDDLAL DRL TID DD ROAD ET ESS Pawo AY APO fC GLC AT. VUABDACE VEL Dd

FOIA CONFIDENTIAL TREATMENT REQUESTED BY APOLLO APOLLO 00001301
Case 1:17-cv-08223-PKC Document 69-1 Filed 01/04/19 Page 5 of 20

2. Mohammed (“Ali”) Rashid

' ee ie i eC a i i i i i i Ci ee ie eh A i i Cr ee i i a ee i ee i ee | eeeprlor dace 2 au TT ear a

ee i ie

» Of all of the reviews conducted to date, only one individual’s T&E’s have raised
questions of possible misconduct.

* During the review of Rashid’s T&E, Shared Services (a unit within the Apollo
accounting department) noticed that Rashid, a partner who has worked at Apollo for
13 years, had submitted expenditures for reimbursement during several holiday
weekends in 2012, including July 4", Labor Day, and Thanksgiving.

» Rashid had been selected for review as one of the 101 employees with the highest T&E
expenditures. He was also asked to re-review his expense reports and was given the
opportunity to make necessary adjustments. Twice before (in 2010 and 2012) Rashid
had been the subject of reviews that led to the repayment of inappropriately taken
personal expense charges.

* Qnat least one and possibly both occasions, Gene Donnelly, Apollo’s then-CFO,
spoke to Rashid. According to Rashid, Donnelly told him to resolve the inappropriate
expenses with Seth Dunayer, Apollo’s expense manager.

MN DAFF. y Fe ao LAT a.. 2 my yr * 3 # ‘ So A SETS UP PACT YE TY & CT FC EUR BO ER PUERCO OSU Te a CS TT a CR OS ATR AYR EF A ROT A OYE SOR
rt ae" k= roo 37 . - i ee ie an a a Te “ . a pee voy, ‘" wl" . " i : 1 . *, : 4 | z . \ Fa E * h woe rt F ar oa 4 4 oa Tt I i ™, i Vv 4 wy 4 i : ' 1 a i x Pid é Ti x a So i F yon. oT —
re cual. vi frist Rou mUcr, ¥¥ a APO 8 learrison bat POA SIN TTL DEAL TIVATMILADL & wa? Dies bisto BY ARIS GSL SOBA MANA FT BS

FOIA CONFIDENTIAL TREATMENT REQUESTED BY APOLLO APOLLO 00001302
Case 1:17-cv-08223-PKC Document 69-1 Filed 01/04/19 Page 6 of 20

2. Mohammed (“Ali”) Rashid

i ee i i i a i i i, i a i ie eh i i i a ee i i he ee ee i ee oe ee oe nr i i ee |

Fle ate Be Ora

» 2010 Reimbursement: Rashid’s then-administrative assistant reported to the

expense managcr that Rashid was expensing monthly charges for an Italian
restaurant named “La Contessa” which she believed was actually his barber. (La

Contessa was 1n fact a high-end barber shop).

« This incident prompted the expense manager to review Rashid’s expenses for
approximately the prior s1x months.

* Rashid admitted that additional expenses were personal, including personal trips
and weekend dinners, and in November 2010 reimbursed the firm $7,828.86.

* 2012 Reimbursement: In December 2011, Rashid sought and received permission
from the Compliance Department to purchase $100 holiday gifts for executives of

certain portfolio companies.
« The charges for the gifts appeared on Rashid's February Amex statement.

« The timing of the charges prompted further inquiry by the expense manager,
which revealed that instead of purchasing gifts for executives, Rashid had spent

$3,500 on a suit for his father at Zegna, a high-end clothing store.

seaet)| LAT ee one ee a Pees ee re whoaen UL a oy ae eeg cage : & ¢> pee eT AR SST ALT ERP ee i i i i i i a ee a Oe a ee ee rf SY VT AT CRA ACRE a RTT}, PTB eR
Paul. Weiss, Rifkind. Wharton & Garrison LLP POLA COMT LOIN LAL UD RIUA DREADS POOLS PES BY APOLLO GLORAL VOAM ACMA TS

FOIA CONFIDENTIAL TREATMENT REQUESTED BY APOLLO
2. Mohammed (“Ali”) Rashid

wea lero ee Lae te GT TTR et Sere TN Pete TL Pa eae Pra eT TD abe EP Par ba eer) aa en Lo Ber a heat Tle bee pe ne Pee alae a et Teer a 4

Poe ote Ee

* When asked to produce a receipt for the
gifts he claimed to have purchased,
Rashid asked a salesman to create and
forward a false receipt reflecting the
purchase of 35 “Ties for gifts.”

ree
aint

Gene Donnelly asked the expense
manager to review another six months of
Rashid's expenses, which uncovered a
number of additional inappropriate

expenses Rashid had submitted for
reimbursement.

* Asa result of this process, Rashid, who
notes that Donnelly instructed him not to
engage in this kind of conduct again,
paid back an additional $7,072.36 on
May 31, 2012.

Pat] sega rot
Doaed EAT eto Boo RETR CPATh eek Ele iM et esenen EE RD Tee A NATTY DSTO AY
raul. Weiss, Rifkind. VW marion & Garrison LicP PtOLA COO RON PL

FOIA CONFIDENTIAL TREATMENT REQUESTED BY APOLLO

ent 69-1 Filed 01/04/19

Page 7 of 20

Ermenegildo Zegna

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Suaten shower A:

| Delivery Method Pies:-Lip Shoe fioer fo
A hefress Type: ee ; is irs “ SA ipretiseo "OF
Pr a RTE RAS I x CT

PSD Re en rene enn -

: cn ~~
pec _ vevennaras eae -erne ge istntaum teas cecosesiamennueanerae ater

D Sert bed Ape a> 7 ~

Caty: Sia. at} —
F-ATaie ™ ~ :
Howe Prone; ~ ode Fut ee
Work Phone: extsl an

Des criation ney Retail
Tec Se Geer yw S500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mending Cfargess

 

Subtetat;

 

Tei:

 

 

 

 

 

 

 

 

 

 

 

 

, Compary Nari
f ered:

 

Sper eis

-——— Liters

 

 

“_Tetals 23
i wes Avnet Visarhidil icp
fest i Eee Cert:

 

Ship to Address (if sifferent from aboue):

 

 

a Ae

 

 

FLEZ rae Ae ee:

 

ULES

 

 

Pore Ff:

-

 

 

 

 

 

 

PS Shipping Metod: |v Ft 2-D
Feriakg: marh- laa Rothomat ee
Ss _™ re a PERE aT * e
bE EAA TEN) Y APS {yt yD

APOLLO 00001304
Case 1:17-cv-08223-PKC Document 69-1 Filed 01/04/19 Page 8 of 20

2. Mohammed (“Ali”) Rashid

TT te tae

» As aresult of the expense review and the apparent anomalies, in May 2013, Apollo
asked Paul, Weiss to investigate further the expenses of Ali Rashid.

® Paul, Welss’s review focused on certain "red flags,” including specifically travel
during holiday weekends; travel to vacation spots; and travel to sporting events,
between May 2012—the date of Rashid’s last repayment to Apollo—and May 2013.

* Paul, Weiss examined Rashid’s expense statements (both as historically submitted
and as annotated and amended during the 2013 self-review); his Amex statements;
his e-mails; his travel records; his Outlook calendar entries; and his assistant’s
emauls.

* The results suggested that Rashid had expensed numerous trips that appeared to
have been exclusively (or at least predominantly) personal, including several
vacations and several weekend trips to sporting events.

. meet RAT oye ene ee a Pees ee re whoaen UL a oy ae eeg cage =: & > Te ey A STMT RTE Rey POT ET OA TER PPT! Te TE TP ee ACTOR OT oe, eT oD AT CARA ACRTO A SUT? LER ED
raul, VWeiss, Rifkind, Vi harilon & Garrison Lilb POR A COND LOGIN TTAL PREARMIENT RISO ATE OY APOLIAI GH OIBAL MAB ACTIN Gs

FOIA CONFIDENTIAL TREATMENT REQUESTED BY APOLLO APOLLO 00001305
Case 1:17-cv-08223-PKC Document 69-1 Filed 01/04/19 Page 9 of 20

2. Mohammed (“Ali”) Rashid

TT te tae

» On July 1, 2013, Paul, Weiss interviewed Rashid.

* Although he initially defended his expenditures as appropriate business expenses
and noted his assistant handled his expense reports, Rashid ultimately
acknowledged that many of his expenses could fairly be characterized as personal.

* Rashid also admitted to requesting a fake receipt from a salesperson, and said that
he likely told the store clerk that the receipt should state “for gifts.”

* Immediately following that interview, Rashid was suspended without pay pending a
more comprehensive review of his expenses.

* Rashid, who remains on leave, has cooperated with efforts to re-examine and (as
appropriate) re-allocate his expenses.

® On July 8, 2013, Paul, Weiss engaged BDO Consulting to assist in a comprehensive
“line by line” analysis of Rashid’s expenses between January 2010 and June 2013.

, 5 TAT a “y ee a “TATA. wal qT) vod . * % Ff “ Toe TE TR TT CSE Pee Fat, Wo Pe Ey pee Te RSE CPP easy ows ST ee rT + coe ey RT “~r a Y PTR aaa ea
rt ae" k= roo =o . = rc-F =p-™ Cael 7 ee a ea “ - . oT ge ao aed oe yoy ™s ‘a wr 4 . vai I i i ' ‘ t a ; A 3 : 4 Pe 4 . won tT E t =. “/. Es q - t ' ' “ ~ i 1 4 is iy : 4 F " oe 1 bg an 4
re cual. vi frist RUPRIT Cr. ¥¥ } RPE) ff AeA rrison bab PeOLA COUNT OLS EL AL DRICA TRE ADD BK PAR ita bbe iy APO’ ECO GLAGR AT. VUABP AC IIA EY C4

FOIA CONFIDENTIAL TREATMENT REQUESTED BY APOLLO APOLLO 00001306
Case 1:17-cv-08223-PKC Document 69-1 Filed 01/04/19 Page 10 of 20

2. Mohammed (“Ali”) Rashid

wea lero ee Lae te GT TTR et Sere TN Pete TL Pa eae Pra eT TD abe EP Par ba eer) aa en Lo Ber a heat Tle bee pe ne Pee alae a et Teer a 4

ee i ie

* First, Rashid and his counsel reviewed the expenses and identified those expenses that he
was willing to have re-classified as personal.

* ‘These and any other expenses Rashid had previously identified as personal (either when
incurred or during his self-review in April 2013) were not reviewed.
®» BDO reviewed the remaining items, looking for documcntary support for their business
purpose in emails and calendar entries.
* BDO had access to Rashid’s emails, calendar events, American Express bills, travel
agency and car service schedules, and his assistant’s emails.
*» Expenses without specific supporting documentation were assumed to be personal.
% BDO separated the expenses into three categories for review (applying specific “rules” for
classifying the expenses in each category):
= (1) expenses incurred as part of business trips;

# (2) non-trip related expenses Uncluding local meals, gifts, ctc.); and.

* (3) local transportation expenses (primarily car services and taxis).

“ .

ioe a

Waren Bafbied Wrharian Br (arrdenn it P SILA CON TREDEN PLA) PRTLATM ENT RTCOUTSTED BY APOLLO GLOBAL WAN AREMENT oS
¥¥ ads, Riupkinic. Vy Feat rhon & dvarrison Lub PAOLA CAOB EIEN TLAL, Pica DMLIGN'! Pall (iid is bY APOE OLAGR SL MAN ALFIMIN Die

FOIA CONFIDENTIAL TREATMENT REQUESTED BY APOLLO APOLLO 00001307
Case 1:17-cv-08223-PKC Document 69-1 Filed 01/04/19 Page 11 of 20

2. Mohammed (“Ali”) Rashid

TT te tae

» For each claimed business trip, BDO reviewed the available documents to ensure the
trip was primarily business rclated and, if so, the number of days Rashid needed to be
out-of-town for business.

« Tf there was no calendar event related to the trip, or if email communications
suggested the trip was primarily for personal reasons, all expenses related to the
trip were reclassified as personal.

* Tf, on the other hand, documents indicated that the trip was business related, all
hotel, meals, and transportation expenses related to the trip were classified as
reimbursable business expenses except to the extent that they exceeded existing
expense limits.

*& Meals: BDO verified that the total expense was within the maximums established by
Apollo’s T&E Policy in effect at the time the expense was incurred. Amounts in excess
of the limits in effect at the time were classified as personal.

* For the period November 2011 to May 2013, when no specific maximums were 1n
effect, BDO used the 2013 maximum rates plus 20%.

Dyed EATaieo EPS fES CT ATI abe, Be i Ua eeomese EER ThE A TRO CTI ST ETVED RTE? AY CREST ACTOR OT RT? DLO STE RETED Ta RSP ACTRE NE TOUR CRE SUTRAT BA AKT ASTID Ra EPRI. ,
re etait. vi Pid. RUT K eich. ¥¥ reat PRO & lvarrison bok DEGRA CAINE PDP US PLAT. Pisigay DMT SE pba) DISS PERLE BY APCIL ES) GiLIBAL, APARBPAC OM GEM LI

FOIA CONFIDENTIAL TREATMENT REQUESTED BY APOLLO APOLLO 00001308
Case 1:17-cv-08223-PKC Document 69-1 Filed 01/04/19 Page 12 of 20

2. Mohammed (“Ali”) Rashid

TT te tae

“ta
stay
Ag.
Pia =

» Hotels: BDO searched for documents (e.g., Invoices or confirmations) indicating the
nightly room rate.

Tet
pet

Where a rate was identified, BDO compared the total charges to the maximum
room rates allowed under Apollo’s policy limits (applying a tax rate, either
specifically identified with the room rate or assumed). Amounts in excess of the
limits in effect at the time were classified as personal.

« The total calculated hotel stay was also compared to the total hotel charge.

Where BDO could not find documentation supporting the additional charges,
they were reclassified as personal.

* Where the specific room rate could not be determined, the total hotel charge was
compared to the maximum room rates allowed under Apollo’s policy limits.
Amounts 1n excess of the policy limits were reclassified as a personal expense.

Additional charges on invoices: BDO determined whether the charges were
related to allowable out-of-town expenses (e.g., meals, internet access).

« Charges identified as “Paid Out” were confirmed with some hotels to be cash
advances (in some instances the charges were too old for the hotel to provide
the underlying detail). BDO classified all “paid out” charges as personal.

5 TAF. FL 4 EB ae 3 ae sea i} os . * = a1 ee i er i a i a Ay PE PR a POC ee Sh a ae Ra CP es “SE A 72 BT a SF ER FPS .
rt ae" k= roo 37 . - i ee ie an a a Te “ . a pee voy, ‘" wl" . " i : 1 . *, : 4 | z . \ Fa E * h woe rt F ar oa 4 4 oa Tt I i ™, i Vv 4 wy 4 i : ' 1 a i x Pid é Ti x a So i F yon. oT yO
rat. VVeiss 5 Rurkind, Wharton & Garrison Lidl POLAND TGS DDAL PREALTMIEAY RAGUSA BY APOLECSGLOR AL MAN AGEMEN Pis

FOIA CONFIDENTIAL TREATMENT REQUESTED BY APOLLO APOLLO 00001309
Case 1:17-cv-08223-PKC Document 69-1 Filed 01/04/19 Page 13 of 20

2. Mohammed (“Ali”) Rashid

TT te tae

» TJFaxtis:

* Expense items identified as “Taxi & Limousine” in the T&E schedule where the
merchant was a hotel were classified as personal.

* Rashid’s current assistant explained that she had entered some “paid out”
amounts as taxl expenses because Rashid had told her that he used the cash to pay
for taxis to his meetings. BDO classified these expenses as personal.

All other taxis/car service expense items identified by Rashid and his counsel as
part of a business trip were left as a business expense, where

(1) the amount seemed reasonable, and

» (2) there was no evidence suggesting the charge was not related to the business
purpose of the trip.

, * “Tr T = “y * ra _ a “Ta Ta. 4 ‘i a . * — Ff ™ ao Se Ma a ot roa Ra 4 69 PTT Sy Ose Pe ee yr, Sa OT as “44 Se LF Aa og PR FORA -
Pt ie ae et foe “30% op de ant pea 7 it-w TE FS, Ye Bae fy eee Ty ‘a we . io; ya B. Oh fe yee be hf i. ag fal Z frag 4&3 2 . bane 4 Uy 4 oo", a i ye it ; we eS TR a PS AT ry
re cual. vi frist RUPRIT Cr. ¥¥ } RPE) ff AeA rrison bat MOA CCIM EE DES POAL TREILATMIOAN PD Rua hibuerd Bly boy APOE UA CLARA MOAI ADO E E 8

FOIA CONFIDENTIAL TREATMENT REQUESTED BY APOLLO APOLLO 00001310
Case 1:17-cv-08223-PKC Document 69-1 Filed 01/04/19 Page 14 of 20

2. Mohammed (“Ali”) Rashid

BDO FORENSIC REVIEW: NON-TRAVEL RELATED EXPENSES

ee i ie

» BDO reviewed emails and other documents to determine whether the primary
purposc of the expense was business related or personal.

» Where a calendar event related to the expense and the email communications
suggested the expense was for a business purpose, BDO classified the expense item as
a business expense.

* However, if there was no calendar event related to the expense or the email
communications suggested that the expense was personal, BDO classified the expense
item as personal.

» Meals: BDO verified that the total expense was within the maximums established by
Apollo’s T&E Policy in effect at the time the expense was incurred. Amounts In excess
of the limits in effect at the time were classified as personal.

“DAT JOT. yt EL ow LAT. a a ; * 5 “* SSE A STE WT POAT Ee GPE OB AR a FUE ST aC Pe, A a OR ON UT AT OR EF A RCP A SPAR POR
rt ae" k= roo 37 . - i ee ie an a a Te “ . a pee voy, ‘" wl" . " i : 1 . *, : 4 | z . \ Fa E * h woe rt F ar oa 4 4 oa Tt I i ™, i Vv 4 wy 4 i : ' 1 a i x Pid é Ti x a So i F yon. oT
Fe cy i $ " Wi cod as oy 7 Be y i vim \ i i 13 ™" vy } E et i i i> Pl ie yk Z c i Bey ': Tt nw i CES ae iM [ j Lal ry A es L, i PELL i s. ‘t caw i i wa? i boas. ? i i. a) A? i At ‘ a Eo otk, af RrLA _f Pare yb A Ni fahs Z ja Uye ial i i A

FOIA CONFIDENTIAL TREATMENT REQUESTED BY APOLLO APOLLO 00001311
Case 1:17-cv-08223-PKC Document 69-1 Filed 01/04/19 Page 15 of 20

2. Mohammed (“Ali”) Rashid

BDO FORENSIC REVIEW: LOCAL TRANSPORTATION EXPENSES

ee i ie

» For taxi/car services not identified by Rashid or his counsel as related to a business
trip, BDO charged the amounts to Rashid personally.

® Asaresult, and in the absence of supporting documentation, all taxi and car service
expenses not associated with a business trip were classified as personal without
review of specific rides.

* This rule for reclassification was based on the decision that, under the circumstances,
Rashid should pay for all expenses for which he could not document a business

purpose.

sie ACF Loe 2

, * “Tt T = . “y = ra — F a “rT aT). | qT . eu . * = wv “ wa NO Oe OE TE a Pe ete ES A PES OPO ye PCED ee ea OP a Yr 8 aoe “—~ a Ty “3% 23 Th “Tr i
rt ae" k= roo =o . = rc-F =p-™ Cael 7 ee a ea “ - . oT ge ao aed oe yoy ™s ‘a wr as r * 1 ni aE: mR “3 r 1 = a Noa : at 24 a E i =4 a La iz % 7 A a . : : = a ‘ ' 3: fa . nn ed r t a 4 hi T —
re cual. vi frist RUPRIT Cr. ¥¥ } RPE) ff AeA rrison bat PUA COCOONS Paar. PEA TRIN PD Riss he btePh LY i DACsLAOB AL, WLAN Alli AAPOR EE i

FOIA CONFIDENTIAL TREATMENT REQUESTED BY APOLLO APOLLO 00001312
Case 1:17-cv-08223-PKC Document 69-1 Filed 01/04/19 Page 16 of 20

2. Mohammed (“Ali”) Rashid

wea leer ee Lae te GT TTR re Se TN Pete TL Pa ee Pra Oh eT Dd ade EP rarer eer aba Lo Ber heat Tha bee pt eh Pee he ae eT ere Soe TE TT OTe are ee Seah at Pvt etter eae Pa rd tie aie rar aT TP pe Da Para ee paring rhea Pere an Te Pe ee at aa ae aS eT .

Tee ata Ee

*® Following BDO’s review, $315,320.99 of Rashid’s expenses (approximately 38%) were
reclassified as personal.

*  Ofthose adjustments, more than $220,000 were initially identified by Rashid himself.

Se -
*. f

The final reclassified amount may significantly overstate the actual amount of Rashid’s
impropcrly-cxpenscd costs because of the ovecr-inclusive approach adopted by Apollo (and
which Rashid appears to also have taken) during this process.

» The breakdown of the expense classifications is as follows:
* Rashid reclassified $220,796.87 as personal.
* BDO reclassified an additional $61,349.59 as personal.

* $23,654.91 in taxi and car service charges were taken as a whole and reclassified as
personal.

« $09,282.62 was determined to be over Apollo’s established policy limits and reclassified
as personal.

“ .

| EG ‘ Ai * wor 4 , ne on -p.= a5 fom fu. we ope oye Dae a ce a vy om e FF > Te SF 4 Pe EE Baa fa” MIS BP OA Et AORTA CPO Sn Ta Oe a De ROR dG yt A OT 2 SOT
a = rz 2 a + : ee et 4 1 w : i oh. ; io: zt *, pba: a?ob 1 ' 1 a a i _ ne i : “1
rau. VVeiss, Rilkina. VV harion & Garrison Lill POA COND UULIN DESL PRAT M ISD ROM OUST bY APOE GLOn ar, MAN

FOIA CONFIDENTIAL TREATMENT REQUESTED BY APOLLO APOLLO 00001313
Case 1:17-cv-08223-PKC Document 69-1 Filed 01/04/19 Page 17 of 20

2. Mohammed (“Ali”) Rashid

SUMMARY OF ADJUSTMENTS TO RASHID’S T&E

L
ey
“he

Status

Non-Travel Expen nses .

Travel Related Expenses”

Taxi/Car $ Service (Not Reviewed*)

Grand T Total

“en

Business Amount

Own the Policy Limit

P ersonal - Identified by BDO |
P ersonal - Identified by Rashid
Policy Violation -

ltcms

ee i ie

a “Summary of Items Reviewed by Category

_ Total Expense Amt

——.270.717.87
543,516.71 |
23.654.91

oa. 2 _

4
g

ON
G2) GD:

Wenner

ot Moca Dele
Amount

 

2.830. $37,889.49

 

 

Summary Table of Adjustments Made

% of Total Exp.
- Reimmb. Amt.
- 62%

_ Personal Amount —__

9282.62
(6134959
220,796.87 26
37 00
23,654.91 |

joel
=.
Sm:

Sed
PAOis
ONS :

WO

gs
[of

Back or Not

. Renee.

(513.6000
17,139.82

_ Previously Paid |

Total Due to |
Apollo

9282.62

~ 60,835.99 ©
_ 203,657.05 |
237.00.
23,654.91

 

Grand Total —

$22,568.50

315,320, 99° -

17,653.42

297.667.57 |

 

“7 4

rere
PPh
pear, e
1 = r
a ,
aN
ae
aT
hh,
deo by

FOIA CONFIDENTIAL TREATMENT REQUESTED BY APOLLO

id. Wharton & Garrison LiLP

4

: =a fe f 7 we
bo a EE Rg ie

paAY 3 Trew

~ Te tT o ¢ rt
ADM. ALo a NL “a wb

APOLLO 00001314
Case 1:17-cv-08223-PKC Document 69-1 Filed 01/04/19 Page 18 of 20

2. Mohammed (“Ali”) Rashid

TT te tae

» Although Rashid is legally married to Farah Khan (and although Apollo HR records
indicate he is legally married for tax withholding purposcs), Rashid failed to complcte
the part of several yearly compliance questionnaires that inquired about his spouse.

* When asked about the discrepancy, Rashid explained that although he is legally
married, he does not consider himself married because he and Ms. Khan have not
had a formal wedding reception.

» Ms. Kahn works for Catterton Partners, a small consumer private equity fund.

* Paul, Weiss has asked Rashid for copies of all of Ms. Khan's account statements. A
review thus far of the statements provided has revealed no issues other than four
purchases of Coach stock which, at the ttme they were made, violated Apollo’s

market cap rule.

« While an employee would ordinarily be required to sell stock purchased in
violation of policy and donate any profits to charity, Apollo has determined that
this action is not required because the transactions have not resulted in any gain
(the stock 1s trading below the purchase price); and 1t would serve no purpose to
force Rashid’s wife to sell the stock now.

. “ T T = “y = re _ E 3 a ¥ y 4 T ; ru ; or = wv + Vs ae . STAAL CTCIT eT GIT! GS VPeYyee iv 4a TT L rye rr =P stp oc “Ura -nowse, wows ar i wa a rch a 2. ET, 1 “. x . By qs cram ary =
rt ae" k= 7 oo =r” . _ SomF =p.™ pa > ee a rE s - . oT ge ao ae} oe ryoy™* 19 wr 1 . =! " 1 : * ‘ = a 1 . 7 3 . ‘ roiy 1 ‘oa i i ot 75 E E a — iow, i z he 1 Fan ~ i ia. fF: aor” L l by
re cq Es Hl " v\ cod iy Ah ‘r BY i vim \ is 13 © vy } E et i 43 Pl ie yk q ey i C3Tt bat i (OLA Cf A i i? Pe bN 4 fF 4 i i . pad 4, 4 VG it NM | Nant hat Aland i : ‘it B3 ¥ PAE Ld iif Ay TF hod 3 ros. MEAP s Pals th i qd Loa 3

FOIA CONFIDENTIAL TREATMENT REQUESTED BY APOLLO APOLLO 00001315
Case 1:17-cv-08223-PKC Document 69-1 Filed 01/04/19 Page 19 of 20

2. Mohammed (“Ali”) Rashid

TT te tae

® Rashid has cooperated fully with Apollo, Paul, Weiss, and BDO at all stages of the
process.

® He has spent considerable time reviewing his expenses to reclassify charges as
personal in the first instance, and to group travel-related expenses with their
associated trips.

* He has endorsed an over-inclusive approach to the effort that, we believe, may
substantially overstate the amounts improperly charged as business expenses.

* He promptly provided all requested documents to aid in the review of his expenses
and the investigation of his wife’s trading accounts during their marriage.

MN DAFF. y Fe ao LAT a.. a re ; * 3 @ “ ATOR A SET PACT YE TY GC FTE BR a BURA Se OI ee, a Ta OP Oe UT OA Oe FE A RTO A SR RRR,
rt ae" k= roo 37 . - i ee ie an a a Te “ . a pee voy, ‘" wl" . " i : 1 . *, : 4 | z . \ Fa E * h woe rt F ar oa 4 4 oa Tt I i ™, i Vv 4 af 4 i : ' 1 a i a Pid é Ti = a So i F yon. oT 5
re cual. vi frist RUPE] eich. ¥¥ reat PEO & lea rrison bab POA SIN TTL DEAL TIVATMILADL & CRA GL PEA Lao ry ALC CSL CORAL MAN AUST RE N P a C4

FOIA CONFIDENTIAL TREATMENT REQUESTED BY APOLLO APOLLO 00001316
Case 1:17-cv-08223-PKC Document 69-1 Filed 01/04/19 Page 20 of 20

2. Mohammed (“Ali”) Rashid

EMPLOYMENT ACTION

ee i ie

» The findings from this review are being presented to the Apollo Executive Committee,
which will make a determination about any disciplinary action and Rashid ’s
continued status with the Firm.

av terhha!
= cA yee 5 CRAP ek gen Dn a py eee es < Wf F3 TTR A UPR PYIP TAPP RT AT WPT ATR OORT! Tee TAP TTPO Te ey GPE A Ta yt F ou eT oan AT BRA ART AST PSB AY PUR Pte,
Pauli. Weiss, Rifkind, Wharton & Garrison LILP DOA COIN DE OIEIN PLS TAA ATED Ro OUT Cio) EY APOE 3 GLOBAL. MAI AGM A Dad:

FOIA CONFIDENTIAL TREATMENT REQUESTED BY APOLLO APOLLO 00001317
